

 
 

--------------------------------------------------------------------------------

 

Alexandria Claims Option Agreement
 
THIS AGREEMENT is dated for reference the 12th day of March, 2011
 
BETWEEN:
 
ANK CONSULTING, LLC of 2533 N. Carson Street, Suite 4127, Carson City, Nevada
 
89706
 
(Optionor)
 
AND:
 
OF THE FIRST PART
 
PEPPER ROCK RESOURCES CORP., of 8200 Wilshire Blvd., Suite 200, Beverly Hills,
 
California, U.S.A. 90211
 
(Optionee) OF THE SECOND PART
 
WHEREAS
 
WHEREAS the Optionor is the full beneficial optionee of certain mineral claims
described in
 
Schedule "A" attached hereto and forming part of this Agreement (hereinafter
called "the claims")
 
AND WHEREAS the Optionor desires to grant an Option to Purchase the claims to
the Optionee
 
and the Optionee is desirous of obtaining an Option to Purchase the claims upon
the terms and
 
conditions hereof.
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
 
covenants, agreements and provisos hereinafter contained, the parties hereto
agree as follows:
 
1. The Optionor hereby gives and grants to the Optionee the sole and exclusive
option to purchase
 
the claims for the sum of $400,000.00 (hereinafter called the "Purchase Price").
 
2. The Purchase Price of $400,000.00 shall be paid as follows:
 
(a) The sum of ONE HUNDRED FIFTY THOUSAND DOLLARS ($150,000.00) on or
 
before March 18, 2011
 
(b) The sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) on or before
 
April 01, 2012
 
(c) The sum of ONE HUNDRED THOUSAND DOLLARS ($100,000.00) on or before
 
April 01, 2013
 
(d) The sum of FIFTY THOUSAND DOLLARS ($50,000.00) on or before April 01,
 
2014
 
Notwithstanding the procedure set forth herein, the Optionee may, at any time
and, at its sole
 
election complete the payment of the Purchase Price, which payment shall be the
Purchase Price
 
less all payments made hereunder to the date of its election to complete payment
of the Purchase
 
Price.
 
3. Upon completion of the Purchase Price herein, the Optionor shall transfer all
right, title, and
 
interest of the Optionor in the said claims to the Optionee, or its assignee,
absolutely save and
 
except that a three percent (3%) Net Smelter Return interest shall continue to
be a charge against
 
the claims in favor of the Optionor. The Optionee shall have the option to
purchase the Net
 
Smelter Return by paying the Optionor Five Hundred Thousand Dollars ($500,000).
 
4. In addition to the payment of the Purchase Price herein, the Optionee shall
pay to the Optionor,
 
three percent (3%) of the Net Smelter Returns received from the claims
commencing when the
 
claims are brought into commercial production and throughout the entire
commercial lifetime of
 
the claims, provided that mining operations are being conducted thereon. The Net
Smelter Return
 
payments shall be payable upon the 31st day of December in each year during
which mining
 
operations have been conducted on the claims.
 
For the purpose of this Agreement, "Net Smelter Returns" shall mean the amount
received from a
 
smelter upon the sale of all metals removed from ores, minerals or concentrates
after deducting
 
from the gross value the cost of smelting and actual freight or haulage charges
from the claims to
 
the smelter; and the term "Smelter" shall mean conventional smelters as well as
any other type of
 
production plant used in lieu of a conventional smelter to reduce ores or
concentrates.
 
5. It is hereby provided that the Optionee, its servants, agents and·workmen
shall have the
 
exclusive right forthwith to access to and from and to enter upon and take
possession of and
 
prospect, develop and mine the claims in such manner as it in its sole
discretion may deem
 
advisable, and shall have the right to remove and ship there from all ores,
bullions, concentrates
 
and minerals recovered in any way or manner therefrom and to dispose of the same
as it shall
 
think fit (subject to the Optionor three percent (3%) Net Smelter Return).
 
6. The Optionor covenants and agrees with the Optionee as follows:
 
(a) That the claims are in good standing and that they have good title to the
claims and the
 
right to enter into this Agreement and to dispose of the claims.
 
(b) That the claims are free and clear of encumbrances, liens or charges.
 
7. The Optionee covenants and agrees with the Optionor that during the term
ofthis option:
 
(a) It shall carry out and record work for assessment purposes as required to
maintain the
 
property in good standing, and record a minimum of two (2) years assessment work
in
 
favor of the property in each year of the payment schedule of this agreement.
 
(b) It shall keep the claims clear of liens, and any other charges arising from
his
 
operations and keep the Optionor indemnified in respect thereof.
 
(c) It shall carry on all operations on the claims in a good and miner-like
manner and in
 
accordance with standard engineering, and technical practices.
 
(d) It shall allow the Optionor, or any duly authorized agent of the Optionor,
to inspect the
 
claims at reasonable times.
 
8. Upon termination of this Agreement, prior to payment in full:
 
(a) The Optionee shall deliver to the Optionor copies of all data obtained by it
including
 
geological, geochemical, geophysical reports, maps, drill logs, assay results,
etc.
 
(b) The Optionee shall have the right to remove from the claims during the first
six (6)
 
months after such termination, such equipment, tools, materials and supplies
brought and
 
placed thereon by it during the currency of this Agreement. Any equipment,
tools,
 
materials or supplies and ore already mined and not removed during this period
shall
 
become the property of the Optionor.
 
(c) The Optionee shall be responsible for any required reclamation pertaining to
work
 
performed in the lifetime of this agreement.
 
9. This is an option only and except as specifically provided otherwise, nothing
herein contained
 
shall be construed as obligating the Optionee to do any acts or make any
payments hereunder and
 
any act or acts, or payment or payments as shall be made hereunder shall not be
construed as
 
obligating the Optionee to do any further act or make any further payment. If
this Agreement is
 
terminated the Optionee shall not be bound thereafter in debt, damages or
otherwise under this
 
Agreement; excepting obligations and commitments made during the life of this
Option
 
Agreement and not settled or performed as of the date of the termination of this
Option
 
Agreement such as paying outstanding wages, reclamation costs, transportation
costs, equipment
 
rentals or any other unpaid debts directly connected with the Optionees work and
for which the
 
Optionee is responsible.
 
IO.All payments theretofore paid by the Optionee shall be retained by the
Optionor in
 
consideration for entering into this Agreement and for the rights conferred on
the Optionee
 
thereby.
 
l1.The time for performance for any act or making any payment required under
this Agreement
 
shall be extended by the period of any delay or inability to perform to the
extent that such delay
 
or inability to perform is due to fire, strikes, labor disturbances, riots,
civil_ commotion, wars
 
(whether de facto or formally declared), acts of God, any present or future law
or governmental
 
regulations, any shortages of labor, equipment or materials or any other cause
beyond the control
 
of the party in default.
 
12.Any notice which either party may desire to give to the other party may be
sent by registered
 
mail to the address of such party as herein before contained. Any notice shall
be deemed to be
 
given upon the day following the mailing of the same by prepaid or registered
mail and/or fax or
 
other rnutually acceptable form of communication.
 
13. Any party may at any time give notice in writing to the others of any change
of address, and
 
from and after the giving of such notice, the address therein specified will be
deemed to be the
 
address of such party for the purposes of giving notice hereunder.
 
14. The parties hereto agree to execute all such further or other assurances and
documents and to
 
do or cause to be done all acts or things necessary to implement and carry into
effect the
 
provisions and intent of this Agreement.
 
15. This Agreement shall enure to the benefit of the parties hereto, their
respective heirs,
 
executors, administrators, successors or assigns, as the case may be.
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the day, month
and
 
year first above written.
 
ANK CONSULTING, LLC PEPPER ROCK RESOURCES CORP.
 
PER: PER:
 
W.D. Charters Don Nicholson
 
Authorized Signatory President
 
SCHEDULE "A"
 
Claim Tenure # Current Expiry Date
 
MINERAL CREEK 606384 August/02/2011
 
MC 1 606543 August/02/2011
 
MC2 606545 August/02/2011
 
WHITE BEAUTY 521629 October/21/2011
 
ALEXANDRIA 537361 October/21/2011
 
MC EXTRA 705226 November/02/2011
 
MCROAD 848429 March/09/2012
 

 
 

--------------------------------------------------------------------------------

 
